Case 3:19-cv-01357-GPC-MSB Document 4 Filed 11/29/19 PageID.23 Page 1 of 1
 1   JOEL D. JOSEPH
     8677 Villa La Jolla Drive #320
 2   La Jolla, CA 92037                                                                NOV 2 9 2019
     (310) 623-3872
 3   joeldjoseph@gmail.com                                                    CLERK. lJ,,:, r, '· ,-.c,,n /"'OlJRT
                                                                         SOUTHER~ ~11s-i-:.;.,; ' .  P : f.\ ,~oRNIA
 4                                                                       BY                               ,_,1,;_-_DLJTY

                                   UNITED STATES DISTRICT COURT
 5
                            FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 6

 7
     JOEL D. JOSEPH,                                 CASE NO: 19-cv-1357-GPC-MSB
 8
               Plaintiff,                            NOTICE OF DISMISSAL PURSUANT TO
 9                                                   RULE 41(A)(l) OF THE FEDERAL RULES OF
                    V.                               CIVIL PROCEDURE
10

11   INTERNET ARCHIVE

12           Defendant.

13

14

15           Please take notice that the plaintiff has dismissed this action pursuant to Rule 4 l(A)(l) of
16
     the Federal Rules of Civil Procedure as to all claims.
17

18

19

20

21                                                 joeldjoseph@gmail.com
22
                                            Certificate of Service
23
             I certify that I have mailed a copy of this Notice of Dismissal to Joseph C. Gratz, attorney
24   for defendant, Durie Tangri, 217 Leidesdorff Street, San Francisco, California 94111, this 26th
     day ofNovember, 2019.
25
26

27

28
                                                  1
                                        NOTICE OF DISMISSAL


                                                                                                                           0~
